Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  157705(136)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  DEBORAH LYNN FOSTER,                                                                                  Elizabeth T. Clement
           Plaintiff/Counterdefendant-                                                                  Megan K. Cavanagh,
                                                                                                                         Justices
           Appellee,
                                                                     SC: 157705
  v                                                                  COA: 324853
                                                                     Dickinson CC: 07-015064-DM
  RAY JAMES FOSTER,
             Defendant/Counterplaintiff-
             Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant/counterplaintiff-
  appellant to extend the time for filing his brief is GRANTED. The brief will be accepted
  as timely filed if submitted on or before February 27, 2019.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk